3. Humanitarian situation of Camp Ashraf residents
The next item is the debate on six motions for resolutions concerning the humanitarian situation of Camp Ashraf residents.
author. - Mr President, some in this Chamber want to present the People's Mujahedin as heroes or a true alternative to the Iranian regime. They are neither.
In my trips to Iraq, I have heard Kurdish, Sunni, Shia, Christian, Turkman leaders and others complain about the role of the People's Mujahedin as a tool of Saddam Hussein in the 1988 Anfar campaign, which culminated in massacres such as Halabja. That is what the Iraqi delegation which was here this week also confirmed to us, while assuring us that the Iraqi constitution binds the Government of Iraq to fully respect the human rights of the residents of Camp Ashraf, who, with the help of UNHCR and ICRC, wish to leave for Iran or any other destination, or wish to stay as political refugees abiding by the laws of Iraq.
We must understand the reluctance of the Iraqi Government to let Camp Ashraf continue to be a nuisance to their good neighbourly relations with Iran. For Iraqis, Iran cannot be wished away. It is there. It is a powerful neighbour. It is true that the People's Mujahedin are no longer on the terrorist list, but they are still an opaque cult which brutalises those of its members who wish to defect. Above all, the people in Camp Ashraf are human beings whose human rights have to be respected, irrespective of the fate of the organisation itself or of its past. They are to be treated under the 1951 Refugee Convention and no one - I repeat, no one - should be forced to return to Iran.
But let us make one thing clear. This resolution is not about the Iranian regime, which has been repressing its people, mismanaging the country and destabilising the Middle East for decades. Anyone who presents a vote for the PSE and Green amendments, which aim to balance the tone of this resolution, as a vote for the Iranian regime, is either arguing in bad faith or has simply run out of arguments.
The spirit of our amendments is quite simple. We want to present the whole picture of human rights violations and threats in and around Camp Ashraf. For example, we request that all Camp Ashraf residents be allowed to be interviewed by the ICRC and UNHCR at a neutral location and without People's Mujahedin officials in attendance, in order to clarify their real wishes. Also we must call on the Mujahedin leadership to stop controlling the lives of the residents of Camp Ashraf, namely by not letting them leave the camp. Above all, we express our concern about the reported practices of mental and physical manipulation and severe human rights violations within the cult. In short, this is about the individual human rights of the people in Camp Ashraf. Let us have these people and their human rights in mind when we vote.
author. - Mr President, this morning we will be voting on a joint motion for a resolution co-signed by four political groups on the situation of the Ashraf refugee camp in Iraq. Three thousand five hundred Iranian men and women, members of the democratic opposition to the fundamentalist regime in Iran, live there completely defenceless. In the last few weeks they have been under pressure and harassment by the faction of the Iraqi Government under the influence of the Iranian regime, and there is a high probability that at any moment a tragedy could happen that would parallel the ones we witnessed in the Balkans not so long ago.
We all remember Srebrenica, and I have no doubt that no Member in this Chamber wants a second Srebrenica in Iraq. Our motion for a resolution is a call to alert public opinion all over the world before a disaster takes place. Unfortunately, some colleagues have tabled amendments that could increase the danger for the residents in Camp Ashraf and provide the Iranian regime and its proxies in Iraq with arguments to massacre them.
I recently visited the camp myself and I assure you that the allegations included in the amendments tabled are absolutely unfounded. People in Ashraf are there on a volunteer basis. They are free to leave whenever they want and they live in the best friendly relations with the Iraqi population of the region. The intention of our motion is to protect these people. Nobody would understand - but if these amendments are adopted the result of the motion would be exactly the opposite.
This is not a political issue, colleagues: it is purely humanitarian and it is very urgent. I beg you to vote against all amendments tabled to this joint motion supported by these four groups and support the motion as it has been agreed by these four groups that are of very different political stances. The lives of many innocent and harmless people depend on your vote. Please do not let them down.
Mr President, ladies and gentlemen, my group has not signed this resolution and we will only vote in favour of it if the amendments that I have tabled together with the author, Mrs Gomes, on behalf of the Socialist Group in the European Parliament and the Group of the Greens/European Free Alliance are adopted.
It relates to the dispute over the Mujahedin or the MKO. This is not a democratic opposition. I would like to say a few things about it. The MKO is a degenerate organisation, which is tantamount to a religious sect and which severely oppresses its own members, including within the camp. Mental and physical pressure is used to force the members to stay in this camp. Those who refuse have their relationships destroyed, they are forced to divorce and their children are taken away - one of the most brutal means of oppression.
The MKO has totally isolated all MKO members living inside and outside the camp. All access to the international press or media is prohibited. All of the interviews conducted by the US took place in the presence of MKO cadres, which meant that the people could not talk about their real problems and concerns.
In the past, MKO members from northern Iraq were handed over to Saddam Hussein's henchmen and were shamefully tortured and killed in camp Abu Greib. These are just a few examples and explanations for the joint amendments which I urge you to support. Anyone who rejects these - and I want to say this very clearly - and anyone who adopts the present resolution text unchanged, is voting in favour of allowing the MKO to carry on its policy of oppression in a camp that it controls. You will then also be partly responsible for what the MKO is currently threatening to do, namely that if the camp is broken up under international supervision, it will call on its members there to incinerate themselves. That is clearly the opposite of what we want to do here and therefore I urge you to vote in favour of the amendments tabled by the PSE and my group.
author. - Mr President, for 30 years Iran has been ruled by a theocratic dictatorship. That dictatorship not only forces the inhabitants to live in conformity with its religious standards but also tries to kill everyone who does not conform to its system. The consequence is that many Iranians have to live in exile, not only in Europe but also in the neighbouring countries.
After the Anglo-American military invasion in Iraq, the Iranians who live there in exile got a guarantee of protection from Iran. Now the foreign troops are preparing to withdraw from Iraq. I support this withdrawal, but an unforeseen consequence could be that the theocratic regime in Iran would get an opportunity to attack the opposition outside its own borders. It strives for the deportation of those people to Iran in order to kill them. Inside Iraq there is much solidarity with the Iranians in exile. However, the power of Iran in Iraq has grown because the majority of the inhabitants in Iraq, too, is Shiite Muslim.
Through written questions to the Council I have drawn its attention to the position of the 3 400 people living in Camp Ashraf. The only answer was that the Council had not discussed this matter. Today, we are discussing a very important urgent resolution on Camp Ashraf. In two previous resolutions in 2007 and 2008, our Parliament confirmed the legal status of the Ashraf inhabitants under the Fourth Geneva Convention. Today, our Parliament is paying special attention to the current situation by adopting a resolution only on Ashraf. This text is a joint text, adopted by most political groups, and it is balanced. It wants to send a strong message to the Iraqi Government that the rights of these 3 400 people in Ashraf, including 1 000 women, cannot be violated because of the pressures of the mullahs in Iran.
So we must send a united message, without amendments that would undermine and weaken this resolution, which only covers the humanitarian issues of Ashraf residents. We have to avoid any changes to the final text of the resolution that would complicate the situation or endanger the lives of these defenceless people.
The inhabitants of Ashraf were bombed by US forces at the beginning of the invasion in 2003. Later on, they were screened by the USA. The Iraqi Government has also screened every one of the people in Ashraf - this took place during April this year. Every one of them was interviewed, outside Ashraf. They were encouraged and urged to leave the camp or go to Iran. Only six of them agreed to leave - six out of 3 400 people! So we have to respect their decision.
author. - Mr President, the situation of Camp Ashraf, home to 3 500 members of the main democratic opposition of Iran, the PMOI, has been of great concern for some time and has been the subject of several resolutions in this House in recent years. Together with a delegation of four Members of this House, I visited Camp Ashraf in October last year and met with American, Iraqi and UN officials there. They all reinforced our concern for the legal status of Ashraf's residents, because its security was transferred from American troops to Iraqi forces at the beginning of this year.
The situation has got much worse since then. The Iranian supreme leader, in an official announcement at the end of February, asked the visiting Iraqi President to implement the mutual agreement to close down Camp Ashraf and expel all its residents from Iraq.
Since then Iraqi forces have started a siege around the camp. Iraqi troops have been preventing entry of families of Ashraf residents, parliamentary delegations, human rights organisations, lawyers, journalists and even doctors to the camp, and do not allow many logistical materials to get into Ashraf.
This Parliament therefore found it absolutely necessary to address this as an urgency issue at this stage. We have now worked together with all groups and produced a common text, which is well balanced and addresses all our concerns on this matter, and calls on international bodies to find a long-term legal status for Ashraf residents.
Unfortunately there are some amendments tabled by some of the spokesmen for Tehran, those who believe the lies told by Tehran. I think we should understand clearly that these are contrary to the security of the residents of Ashraf and we should vote against them. We urge all colleagues to stick to the joint text and reject any amendments.
author. - (IT) Mr President, ladies and gentlemen, here we are talking about a 'camp', which is in actual fact a small town of people who have laid down their weapons on the basis of a difficult political decision; people who have entrusted their own defence, in fact, to the international community. The reason why we are debating this point today under the urgent procedure is the risk that these persons may be deported en masse and that all their rights with regard to the Iranian regime may be infringed once and for all.
Certainly, questions can be raised about the level and extent of democracy in the People's Mujahedin of Iran, their organisation, but this is not the subject of the debate that we must have, and this is not the reason why we asked for the urgent procedure to be used. The reason why we have requested the application of the urgent procedure is to prevent this small town from being attacked as a whole, for its fundamental rights to be swept away and for it to be consigned to the hands of the Iranian dictatorship.
This is why the amendments that have been tabled are liable simply to confuse the naked urgency and necessity of this message, and that is why I hope they will not be adopted.
on behalf of the PPE-DE Group. - Mr President, we are here today to prevent a potential, large-scale, human tragedy from taking place.
Almost 4 000 people, members of the Iranian opposition, are in imminent danger of being deported by the Iraqi authorities back to Iran, whose regime has already executed more than 22 000 of their friends. By the way, these are the people who have exposed the Tehran secret nuclear programme and are opposing the terrorism-exporting regime by peaceful means.
It is in the interests of the democratic credibility of the Iraqi Government, as well as the US Administration, which has granted their status as protected persons, to protect their lives, respect their free will and dignity and guarantee their safe future under international law. But, first of all, we call on the Iraqi Government to lift the blockade of Camp Ashraf.
on behalf of the ALDE Group. - Mr President, I believe that Alejo Vidal-Quadras, a good friend of mine, and others who have spoken are profoundly mistaken and that we should support the amendments, because the Iraqi Government has announced on more than one occasion recently that it has no intention whatsoever of forcing the inhabitants of Camp Ashraf to leave for Iran or to go to any other country.
The Iraqi Government has repeatedly requested different countries, including many EU Member States, to receive them, and we have not agreed.
Of the 3 400 people living in the camp, 1 015 hold residence permits from, and enjoy resident status in, different countries, many of which are EU Member States, and we are not accepting these people. Why?
Most of the camp's inhabitants received professional military training during the previous Saddam Hussein regime and they participated with his presidential guards and with other security forces in the violent crushing of the Iraqi people's popular uprising after the liberation of Kuwait in 1991.
There is ample evidence that these people harmed the Iraqi people when the Iraqi army refused to carry out the killings that Saddam Hussein required. The families of the victims in Iraq cannot forget this fact, and the Iraqi Constitution does not permit the presence of groups such as the NKO or the PKK on Iraqi soil.
Two thousand of these people have registered themselves with the High Commissioner for Refugees, hoping to be transferred to other countries ready to accept them, and for several years now the Iraqi Government has been working closely with UNHCR asking other countries to accept them.
Dear colleagues, this is the business of Iraq. The sovereignty of Iraq is at stake, and we should place our trust in this democratically elected Government of Iraq. This is their right, their duty, and I can assure you they are fulfilling it correctly.
Mr President, I have never been a great fan of the People's Mujahedin of Iran, whose philosophical origins are Islamist-Marxist - which is a contradiction in terms - and they were of course for many years under the protection of Saddam Hussein, the butcher of Baghdad, whom they supported militarily.
Nevertheless, in recent years they have reformed, and have given valuable information to the West about human rights violations in Iran and the geographical location of Iran's secret uranium enrichment facilities. It was therefore questionable if they should have remained on the EU banned terrorist list. What is unquestionable, in my view, is that the residents of Camp Ashraf deserve legal protection in Iraq from its Government and the allied forces, and do not deserve deportation to Iran, where they face almost certain torture and possible execution.
Mr President, this debate once again demonstrates the limitations of urgencies, with huge numbers of representations because there has been insufficient time for proper negotiation and consultation.
I want to put on record that the original Socialist text clearly opposes any question of forced deportation, and calls for full compliance with the Geneva Convention and full access by international human rights organisations. To Mr Vidal-Quadras and others, having myself sought to get a compromise by getting cross-party support only for Amendments 2, 3 and 6 and then the Socialist support for the joint resolution, it is a complete distortion to say that these amendments could be used as a pretext to massacre residents. Whether people support or criticise the PMOI, in a human rights debate no one in this Chamber should disagree with amendments which seek to support human rights obligations on any or all parties anywhere in the world.
- (CS) Mr President, 30 seconds will be enough for me. I would like to say that I am delighted the PMOI was taken off the EU's list of proscribed organisations during the Czech Presidency, and I am pleased that we are continuing to protect the Iranian opposition against the regime through today's resolution on Camp Ashraf. I would like to thank everyone participating from all political groups regardless of their colours or convictions and I hope the resolution will go through in the proposed form without the amendment proposals which would somehow deform it.
(PT) Mr President, I too want to call for this joint motion for a resolution to be voted on as it currently stands. The amendments tabled here in this House are profoundly mistaken.
It is absolutely incorrect to say that even one refugee from Camp Ashraf or the alternative camp has been transferred to Europe or even within Iraq with the support of the High Commissioner. I challenge anyone to ask the High Commissioner if any refugees have been transferred at any time.
All this is absolutely false, and is solely intended to facilitate a massacre. That is what it is all about, nothing more, and I would ask the authors of these absolutely shameful amendments to withdraw them, as they are an insult to this Parliament.
Vice-President of the Commission. - (IT) Mr President, I ask to be able to speak, but to do so in conditions where this is possible. With all the MEPs walking around it is, truly, very difficult; I have a lot of respect for Parliament, but it seems to me truly impossible to be able to speak under these circumstances.
You are right.
Ladies and gentlemen, we will not close the debate until everyone is seated in silence.
Would those Members who are talking in the aisles please note that we are not going to close the debate until they stop talking and we can listen to the Vice-President of the Commission with proper respect.
Vice-President of the Commission. - (IT) Mr President, I would like to thank you, because I believe it is right to participate in debates by listening to what is said and by speaking in an appropriate manner.
(FR) I am now going to speak in French. Mr President, ladies and gentlemen, the Commission regularly monitors the development of the situation in Iraq, particularly in relation to Camp Ashraf.
As we all know, in January 2009 the Iraqi Government took back control of that area. With regard to the humanitarian situation in the camp, the Commission has been informed by the International Committee of the Red Cross and other international organisations that have been monitoring the development of the situation that no significant deterioration in living conditions or any breaches of international conventions have been reported.
The Commission entirely agrees with the view that the closure of the camp should be within a legal framework, and that the lives and physical or moral well-being of its residents should not be threatened. International humanitarian standards should be applied, not least the principle of non-return.
On several occasions the Iraqi Government has said that it is prepared to treat the residents of the camp decently and that it did not have any intention of illegally deporting the members of this organisation or forcing them to leave Iraq.
With this in mind, the Commission nevertheless stresses the need, as always, to respect the rule of law, and is counting on the Iraqi Government to act accordingly.
When they met with the Commission in March 2009, the Iraqi authorities reiterated their commitment to respecting international humanitarian standards and not using force, and in particular to not conducting forced returns to Iraq.
The Iraqi Human Rights Minister is currently holding individual meetings with the residents in order to establish their rights and determine whether they wish to return to Iraq or leave for a third country.
Over recent weeks, some members have chosen to leave the camp and have been able to do so without encountering any difficulties. The Commission supports these efforts. If the residents of the camp wish to leave, the Iraqi Government must authorise them to settle in another country and facilitate the process.
The Commission, in cooperation with the representatives of the Member States on the ground, will continue to monitor the progress of the situation.
(Applause)
The debate is closed.
The vote will take place next.